 In the Matter Of ILLINOIS COMMERCIAL TELEPHONE COMPANYandIN-TERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL #702,A. F. L.Case No. R-5559.-Decided July10, 1943Messrs.R. J. SutherlandandL.F. Shepherd,of Madison,Wis., forthe Company.Mr. A. F. Wright,of Springfield,Ill., andMr. J. 0.Jones,of WestFrankfort,Ill., for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhoodof ElectricalWorkers, Local #702, affiliated with the American Federation ofLabor, herein called the Union, alleging that a question affecting coin-Inercehad arisen concerning the representation of employees of Il-linoisCommercial Telephone Company, Springfield, Illinois, hereincalled the Company, the National Labor Relations Board providedfor an appropriate hearing upon due notice before Ryburn L.Hackler, Trial Examiner.Said hearing was held at Springfield, Illi-nois,on June 14, 1943.Both parties appeared, participated, andwere affordedfull opportunity to be heard,to examine and cross-examine witnesses,and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following 1IA stipulation providing for a correction in the transcript of the record herein, enteredinto by the parties,is hereby made a part of the record,and the transcript is ordered cor-rected in accordance therewith.51 N. L. R. B., No. 47.207 208DECISIONSOFNATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYIllinoisCommercial Telephone Company is an Illinois corpora-tion engaged in receiving and transmitting telephone messages withinthe State of Illinois and to and from States other than the State ofIllinois.The Company also operates in connection with the BellSystem Company and the long line departments of the AmericanTelephone and Telegraph Company.The Company's gross revenuefor 1942 aggregated $2,864,225, of which approximately 5 percentwas derived from tolls on telephone messages originating from ortransmitted to States other than the State of Illinois.We find thatthe Company is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANIZATION INVOLVEDInternational Brotherhood of Electrical Workers, Local #702, affil-iated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn April 14, 1943, the Union requested recognition as the exclusivebargaining representative of the operators and cashiers in the Mur-physboro and Harrisburg districts.The Company refused the re-quest in the absence of a certification by the Board.A statement, read into the record by the Trial Examiner, indicatesthat the Union represents a substantial number of employees in theunit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Union seeks a unit of telephone operators and cashiers in the,Murphysboro and Harrisburg districts of the Company, exclusive ofsupervisors having the right to hire and discharge.The Companyagrees that the two districts are a proper unit division, but disagreesas to the inclusion of chief operators, chief operator-cashiers, andcashiers,whom the Union would include. Both parties agree toexclude all employees of agency-operated exchanges.These are em-2The Trial Examiner reportedthat theUnion submitted 201 membership cards, of which155 bore theapparently genuine original signatures of pei sons on the Company's payroll ofApril 24,1943, which listed approximately 254 persons in the alleged unit. ILLINOIS COMMERCIAL TELEPHONE COMPANY209ployees who work in small exchanges set up by the Company undercontracts providing for service to the Company.We shall excludethese employees, but in doing so we do not find that they are notemployees of the Company.'The Company employs 10chief operators, 5in each of the 2 dis-tricts.Each chief operator has from 10 to 30 operators under hersupervision, depending on the size of the exchange.The duties ofthe chief operators include the training of new operators and thearranging of work schedules. It is undisputed that they have theauthority to recommend the hiring and discharging of employees.Under these circumstances, we find that the chief operators are super-visory employees, and we shall exclude them.In the smaller exchanges the position and function of chief opera-These employees are classified aschief operator-cashiers.There are five in the Harrisburg districtand two in the Murphysboro district.As their supervisory dutiesare exactly the same as those of the chief operators in the largerexchanges, we shall likewise exclude the chief operator-cashiers.There are approximately 10cashiersand1 assistant cashier.Theyare employed in the exchange offices in which the positions of chiefoperator and cashier have not been combined.The Company's desireto exclude the cashiers is apparently based on the contention that thecashiers represent the Company in over-the-counter contacts with thepublic.The principal duties of the cashiers and the 1 assistantcashier are to collect, receive, and bank money due the Company forservice, and make proper records thereof.They have no subordinateemployees under their control, except on infrequent occasions whenan operator is assigned to assist with clerical work.We find nothingin their duties to deprive them of the benefits of the Act.Accord-ingly, we shall include the cashiers and the assistant cashier in theunit.4We find that all operators and cashiers of the Company, in theMurphysboro and Harrisburg districts, including the assistant cashier,but excluding all employees of agency-operated' exchanges, the' chiefoperators, the chief operator-cashiers, and all other employees, consti-tute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the3SeeMatter of Southwestern Bell Telephone Company,orMrs. Viola Berthold,Agent,50 N. L R. B 7134 SeeMatter of Southwestern Associated Telephone Company,35 N. L R. B 84 210DECISIONS OF NATIONAL LABOR RELATIONSBOARDemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Illinois Com-mercial Telephone Company, Springfield, Illinois, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fourteenth Region,acting in this matter as agent for the National Labor Relations Board,and subject to Article III, Section 10, of said Rules and Regulations,among the employees in the unit,found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacation or temporarily laid off, and including employees in thearmed forces of the 'United States who present themselves in personat the polls, but excluding any who have since quit or been dischargedfor cause, to determine whether or not they desire to be representedby International Brotherhood of ElectricalWorkers, Local #702,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining.